Per Curiam.
Plaintiff, as administratrix of the estate of her deceased husband, brought this action against the defendant L. L. Coryell Building Corporation to recover damages for negligently causing the death of her husband. Defendant denied negligence. Trial resulted in a verdict and judgment thereon for plaintiff in the amount of $25,000. Defendant appeals.
A number of assignments of error relate to the instructions given to the jury. We find it unnecessary to consider any of these alleged errors, for the reason that, from an examination of the record, we are convinced that no other verdict than one for plaintiff could have been sustained. Errors, if any, in the instructions were, therefore, not prejudicial to the defendant.
*668The only assignment of error that seems to have merit is that the verdict is excessive. From a consideration of the evidence, the court is convinced that it does not warrant so large a verdict. However, the verdict is hot so excessive as to indicate that the jury acted from passion or prejudice, and does not necessarily call for a reversal of the judgment.
If plaintiff shall, within 20 days from this date, remit from the judgment all in excess of $20,000, the judgment will be affirmed. Otherwise, it will be reversed and the cause remanded for a new trial.
Affirmed on condition.